Citation Nr: 0829553	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-04 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The veteran's currently diagnosed bilateral hearing loss 
has not been shown to have been manifest in service or within 
one year thereafter.

2.  The evidence of record, on balance, does not demonstrate 
that the veteran's currently diagnosed tinnitus is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

II.  Bilateral Hearing Loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment is considered a disability when the auditory 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or greater; or when the 
auditory threshold of three of these frequencies are 26 Hertz 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A hearing test performed as part of the veteran's enlistment 
examination in March 1970 revealed the following audiometric 
findings:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
0
0
15
25
25

During service, the veteran was not seen or treated for any 
complaints of hearing loss. The report of the veteran's 
separation examination in February 1972, which indicates that 
his specialty was as a cannoneer, also reflects that he did 
not complain at that time of any hearing loss or other ear 
problems.  A hearing test administered at the February 1972 
separation examination revealed some diminished hearing as 
compared to the audiometric findings in his enlistment 
examination.  The results from the separation examination, 
however, still did not constitute a disability, as defined 
under 38 C.F.R. § 3.385:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
20
X
20
LEFT
5
5
20
X
30

The earliest post-service record documenting hearing loss is 
a July 1989 letter from the veteran's employer to the veteran 
indicating that the employer's review of the veteran's pre-
employment physical indicated that the veteran had a high 
range hearing loss.  The veteran was informed that he would 
be required to wear dual hearing protection while working at 
plant sites.  No specific audiometric results are contained 
in this letter.  The post-service records also reveal that 
from 2000 to 2003, the veteran underwent hearing tests 
administered by his employer.  The audiometric results from 
tests administered between 2000 to 2002 show highly elevated 
pure tone thresholds in each year at 2000, 3000, an 4000 
Hertz.  Results from 2003 testing also show an elevated pure 
tone threshold in the left ear at 1000 Hertz in addition to 
the frequencies at 2000, 3000, and 4000 Hertz.

In April 2005, the veteran underwent a VA audiological 
examination which was conducted by an examiner who reviewed 
the claims file.  The examination report specifically 
indicates that the veteran told the examiner that, during 
service, he was exposed to loud noises from artillery 
including 105 Howitzers, 155 Howitzers, and 8" guns as well 
as firing of small arms including M-16s, M-14s, and .45 cc 
pistols.  The veteran also told the examiner that, as a 
civilian, he had been exposed to loud noises from working in 
refineries and natural gas facilities but also that he always 
used hearing protection at work.  The veteran also reported 
that he was a recreational hunter and target shooter and that 
he always wore hearing protection while target shooting.  On 
examination and testing of the veteran, the VA examiner noted 
the veteran to score 92 percent in each ear on the Maryland 
CNC Test.  The examiner also noted the following audiometric 
results:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
50
65
65
LEFT
10
20
50
65
70

The VA examiner diagnosed the veteran with moderate to severe 
high frequency bilateral hearing loss and tinnitus caused by 
cochlear lesions in both ears. The examiner found it "less 
likely as not" that the veteran's hearing loss and tinnitus 
were caused by acoustic trauma in service, given that 
audiometric tests administered at the veteran's entrance and 
separation examinations both revealed the veteran's hearing 
was normal.

In his VA Form 9 of February 2007, the veteran maintained 
that his hearing loss was caused by in-service exposure to 
loud noises produced by the firing of heavy guns.  The 
veteran also reiterated that he did not wear hearing 
protective equipment in service but did use hearing 
protective equipment at his civilian job following service.

The Board has reviewed the above evidence and finds that it 
supports the existence of a current bilateral hearing loss 
disorder, as per 38 C.F.R. § 3.385.  At the same time, 
however, there is no competent medical evidence indicating 
that this disorder was first incurred during service or 
within a one year period following service.  Moreover, the 
April 2005 VA examination report opinion, which was based 
upon a review of the claims file, rebuts the veteran's 
contentions.

The only evidence of record supporting the veteran's claim is 
his own lay opinion.  Even if the recent contentions of the 
veteran could be read as claiming continuity of 
symptomatology since service, such a history is substantially 
rebutted by the findings set forth in the April 2007 VA 
examination report and the complete absence of complaints of, 
and treatment for, any disability, as defined under 38 C.F.R. 
§ 3.385, either in service or soon thereafter.  See Buchanan 
v. Nicholson, 451F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grotveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the veteran has not been shown to possess the 
requisite medical training, expertise or credentials 
necessary to render either a diagnosis or a competent opinion 
as to medical causation for his bilateral hearing loss.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (holding a veteran is not 
competent to offer opinions on medical diagnosis or 
causation).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Tinnitus

Preliminarily, the Board is aware that, for tinnitus, the 
Court has held that a veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the 
veteran's lay contentions as to tinnitus represent competent 
evidence.

That notwithstanding, under Buchanan the Board is still 
obligated to address the credibility of the veteran's 
contentions.  In this case, the veteran has asserted that his 
tinnitus began during his service.  The credibility of such a 
contention, however, is reduced by the total absence of any 
ear problems at the time of his separation examination in 
February 1972, the absence of any service medical records 
reflecting any complaints of or treatment for tinnitus or 
other ear conditions, and the lengthy gap in the record of 
any post-service medical records pertaining to complaints of 
or treatment for tinnitus.  The Board notes the earliest 
reference to tinnitus is contained in the veteran's December 
2004 application.  The veteran's opinion is less credible 
than that of the VA audiological examiner, who set forth in 
her April 2007 examination report that this disorder was 
"less likely as not" caused by acoustic trauma in service 
given that audiometric tests administered at the veteran's 
entrance and separation examinations revealed the veteran's 
hearing was normal.  The Board thus finds the opinion from 
the VA examination report, which was based upon a claims file 
review and a service and medical history provided by the 
veteran, as having greater probative value.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding the Board may 
favor one competent opinion over another so long as an 
adequate statement of reasons and bases is provided).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus, and the 
claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 
Vet. App. 112 (2004).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Prinicipi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed.Reg. 23, 
353-23, 356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his service connection claim through a VA letter dated in 
February 2005.  Any deficiencies of notification that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted are not prejudicial, insofar as the veteran's 
claims are being denied.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Additionally, VA has fulfilled its duty to assist by 
obtaining identified and available evidence necessary to 
substantiate the claim.  The veteran's service medical 
records and reported VA treatment records have been obtained.  
The veteran has submitted various employment records 
pertaining to audiological testing performed by his employer.  
In January 2005, the veteran advised the RO that his employer 
did not retain other "hearing records" and that no further 
hearing tests or other evidence were available.  Under the 
circumstances, the VA has no duty to pursue such records.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994) (holding 
there is no duty to assist when the appellant acknowledges 
the unavailability of records); see also Porter v. Brown, 5 
Vet. App. 233, 237 (1993) (holding VA has no duty to seek to 
obtain those records which do not exist).  Additionally, in 
March 2007 the veteran was afforded a VA examination by an 
examiner who reviewed the claim file.  

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


